 FEDERAL TELEPHONE AND RADIO COMPANY649We find that a question affecting commerce exists con-cerning the representation of employees of the Employerwithin themeaningof Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.We find that the following employees of the Employerat its turkey processing plant in Nephi, Utah, constitute anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All productionandmaintenance employees including slaughterers, pickers,eviscerators,freezers,packers, and shippers, but excludingoffice clerical employees, and supervisors as defined in theAct.5.The Employer contends that no election should be directedbecause of the turnover of employees in the processing plantduring the season and from seasonto season,and because thePetitioner's showing of interest is based on authorization cardssigned by employees some of whom in all probability will notbe employed at the time of the election. This contention is with-out merit. The showing of interest is an administrative matterand not subject to attack. The Employer also pointsto a lineof cases6in which the Board has dismissed petitions because therecords disclosed that the Employer's operations were notscheduled to begin until 6 months after the hearing was held.These cases do not involveseasonalindustries and hence arenot applicable to the present situation. As the record disclosesthat the Employer recruits its employees from the same labormarket each year and as more than 30 percent of the employeesemployed in any one season can reasonably be expected to re-turn the following season, we shall, in accordance with theBoard's usual policy with respect toseasonalindustries, directthat an election be held at or about the approximate seasonalpeak on a date to be determined by the Regional Director forthe Twentieth Region, among the employees in the appropriateunitwho are employed during the payroll period immediatelypreceding the date of the issuance of the notice of election bythe Regional Director.[Text of Direction of Election omitted from publication.]6 A. O. Smith Corp.,100 NLRB 1379; A. R.Tohl,97 NLRB 93.FEDERAL TELEPHONE AND RADIO COMPANY, A DIVISIONOF INTERNATIONAL TELEPHONE AND TELEGRAPH COR-PORATIONandINTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL. Cases Nos. 2-CA-3003 and 2-CA-3047.December 31, 1953DECISION AND ORDEROn September 28, 1953, Trial Examiner Albert P. Wheatleyissued his Intermediate Report in the above-entitled proceed-107 NLRB No. 146. 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDing, finding that the Respondent had not engaged in the unfairlabor practices alleged in the complaints, as set forth in thecopy of the Intermediate Report attached hereto. ThereaftertheGeneral Counsel and the charging Union filed exceptionsto the Intermediate Report with supporting briefs. The GeneralCounsel's exceptions were limited to Case No. 2-CA-3003.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs,and the entire record in the case, and to the extentnot inconsistent with the findings and conclusions made below,hereby adopts the Trial Examiner's findings, conclusions,and recommendations.The complaint in Case No. 2-CA-3003 alleges that theRespondent violated Section 8 (a) (5) of the Act by enter-taining a grievance processed by the International Union ofElectrical,Radio and Machine Workers, CIO, herein calledthe IUE, in behalf of Ernst, an individual employee includedin a unit for which the International Association of Machinists,AFL, herein called the IAM, was certified as bargaining agent.The Trial Examiner found that Ernst's grievance was notpresented through the IUE, that the Respondent properly ad-justed the grievance in accordance with the provisos toSection 9 (a), and that this complaint should therefore be dis-missed. We do not'agree.On the underlying factual situation, the Trial Examinerheld that the grievance was processed through "friends" ofErnst rather than through the IUE. On this point the recordshows the following facts. The IUE was the certified bargain-ing agentin the plantwide production and maintenance unit.Reitman, attorney for the IUE, drafted for Ernst's signaturea document purporting to authorize the IUE chief steward,Castelli, and the IUE business agent, Lowenthal, to presentand process Ernst's grievance without the intervention of theIAM, the certified bargaining agent. Other communications tothe Respondent with respect to Ernst's grievance were signedby Castelli and Lowenthal, were drafted byReithman, and werewritten onIUE stationery. Castelliwas a friendof Ernst, butLowenthal and Reitman were not. The self-serving assertionthat the IUE did not process the grievance as a union matteris the only indication throughout the record that Ernst was notin reality represented by the IUE. We consider the evidencepersuasive that in fact Ernst acted through the IUE which hadrepresented him in the past.I'Prior to the Board's certification of the IAM on June 5, 1952, as bargaining representativefor the electricians' unit in which Ernst was included, this unit was part of the productionandmaintenance unit representedby the IUE 98 NLRB 1324. The IAM andthe Respondentexecuted a 2-year contract effective October 8, 1952 FEDERAL TELEPHONE AND RADIO COMPANY651The question of law here is whether or not under Section 9(a)an employee may present an individual grievance to hisemployer through a rival union of his choice when thereexists a certified bargaining representative for the unit in whichhe is included. The pertinent provisions of Section 9 (a) read asfollows:Provided, That any individual employee or a group ofemployees shall have the right at any time to presentgrievances to their employer and to have such grievancesadjusted, without the intervention of the bargaining repre-sentative,as long as the adjustment is not inconsistentwith the terms of a collective-bargaining contract oragreement then in effect: Provided further, That thebargaining representative has been given opportunity tobe present at such adjustment.Prior to the 1947 amendments,instead of these two clauses,the Act containeda single proviso,as follows:Provided, That any individual employee or group ofemployees shall have the right at any time to presentgrievancesto their employer.The legislative history of the original 1935 Act showsclearly that the earlier proviso was not intended to permitthe defeated or minority union any rights to represent em-ployees. Thus, the proposed bills in both House and Senateoriginally contained, at the end of the proviso, the words,"through representatives of their own choosing."' Thesewords were eliminated in order to avoid the implication thatthe "individual" or "group" might select any representativeitwished. 3In interpreting the original proviso in the Hughes ToolCompany decision in 1944, the Board said:[Individual employees and groups of employeesare permitted "to present grievances to their employer"by appearing in behalf of themselves--although not throughany labor organization other than the exclusive represent-ative--at every stage of the grievance procedure, but . . .2 Hearingsbefore the Senate Committee on Education and Labor on S. 1958, 74th Cong.,1st Sess., p. 4; Hearings, House Committee on Labor, on H R 6288, 740: Cong , 1st Sess.,p 4.3House Hearings, op. cit., 211, also see idem, p 301; House Report No. 1147, 4th Cong.,1st Sess , p. 12; Comparison of S. 2926 (73rd Cong.) and S. 1958 (74th Cong ), Senate Com-mittee Print, March 11, 1953, p. 3. The use of the phrase "through representatives of theirown choosing" in the Railway Labor Act had been interpreted as meaning thata rival unioncouldrepresentemployeesin a grievance session.Elgin, Joliet & Eastern Ry. Co. v. Burleyet al.,325 U. S. 711 ) 722, 737 See also 40 Ops. Att'y Gen 494 (1949) 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exclusive representative is entitled to be present andnegotiate at each such stage concerning the disposition tobe made of the grievance . . . 4The U.S.Court of Appeals for the Fifth Circuit, enforcing inpart the Board's order in Hughes Tool, stated that the deletedwords of the proviso''were not added,apparently because theywould include other unions."The court commented:Itwas not thought good to allow grievance hearingstobecome clashes between rival unions. We think aninexperienced or ignorant griever can ask a more ex-perienced friend to assist him but he cannot presenthisgrievance through any union except the [majority]representative. SThe Respondent now argues that the provisos as written in1947must be construed as meaning that greater latitude thanbefore is permitted an employee or group who chooses to dealdirectly on grievances,and that now they may present griev-ances "through representatives of their own choosing"includ-ing a rival union.However, the legislative history of the 1947amendments does not support the view that the amendmentseffected a change in this respect.Itshows instead,that the80th Congress was concerned with another aspect of the oldproviso--an aspect also involved in the Hughes case.This isthe extent to which the proviso encroaches upon the exclusiveauthority existing by statute in the majority representative.Discussing the new provisos,Senator Taft stated:The Board has not given full effect to this right asdefined in the present statute since it has adopted adoctrine that if there is a bargaining representativehemust be consulted at every stage of the grievanceprocedure,even though the individual employee mightprefer to exercise his right to confer with his employeralone.The current Board practice receivedsome supportfrom the courts in the Hughes Tool case . . ., a decisionwhich seems inconsistent with another circuit court'sreversal of the Board in N. L.R. B. v. North AmericanAviation Company(136 F.2d 898). The revised languagewould make it clear that the employees right to presentgrievances exists independently of the rights of the bar-gaining representative,if the bargaining representativehas been given an opportunity to be present at the ad-justment, unless the adjustment is contrary to the termsof the collective bargaining agreement then in effect. 6456 NLRB 981, 982.514 F.2d 69, 73.6 Senate Report No.105, 80th Cong.,1st Sess.,March 24, 1947. FEDERAL TELEPHONE AND RADIO COMPANY653It is thus clear that these changes were directed only towardassuringthe individual griever the right to confer with hisemployerwithoutparticipation of the certified bargainingagent.This conclusion is also borne out by the fact that theNorthAmerican Aviation case, cited by Senator Taft asapparentlyinconsistentwith the Hughes case, does not involvetheminority union problemin issue here.Furthermore, theHouse Conference Report, like the Senate Report, discussesonly limitation of the bargaining representative's role. 7 Equallysignificant is the fact that the 1947 legislative history in no wayrefers to the intent which unequivocally emerged from the 1935legislative history. It is clear, then, that the 80th Congress, withknowledge of the Board's construction of the old proviso inHughes Tool and the Fifth Circuit's support of that construction,gave no indication of rejecting that construction or of a differ-ent intent.8Concededly, the effect of the new provisos is necessarily anadded encroachment on the majority rule principle of Section 9(a)in that the bargaining representative's participation ingrievancesis further circumscribed. However, as the GeneralCounsel correctlyargues,these provisos could not have beenintended to confer rights upon the minority union. Indeed,to read such a broad meaning into the provisos would ef-fectivelydisrupt the peaceful application of the majorityrule inherent in the Board's certification and would lead toinstability in industrial relations not consonant with thespirit and objectives of the 1947 amendments. 9For the foregoing reasons, and on the record as a whole,we find, contrary to the Trial Examiner, that the Ernstgrievance was presented to the Respondent by the IUE, andthat the Respondent violated Section 8 (a) (5) and (1) of theAct by accepting and considering a grievance presented andprocessed in behalf of an individual employee by a union otherthan the certified bargaining agent for the unit in which thegriever wasincluded.The Effect of the Unfair Labor Practice upon CommerceThe conduct of the Respondent set forth herein, occurringin connection with the operations of the Respondent, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to la-bor disputes burdening and obstructing commerce and the freeflow thereof.T House Conference Report No. 510, on H. R. 3020, 80th Cong., 1st Sess., p. 46.817 Univ. Chi. L. R. 540 (1950); 50 Col. Law Rev. 731 (1950); 63 Harvard 361 (1949).9With due respect to that court, we believe that the Second Circuit Court, in its opinionin Douds v. Retail Store Union, 173F. 2d 764, read more than was warranted into the provisosin saying that they permit processing grievances through a rival union in spite of the existenceof a certified union. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe RemedyHaving found that the Respondent committed an unfairlaborpracticeby accepting and considering a grievancepresented and processed by a union other than the majorityrepresentative of its employees, we shall order that itcease and desist from such practices in the future. In carryingout the statutory requirement that the policy of the Act beeffectuated by means of cease-and-desist order commensuratewith the unlawful conduct shown in this case, we deem itunnecessary to issue an order broader than the scope ofantiunion motivation on the part of the Respondent.Conclusion of Law1.The International Association of Machinists, AFL, isa labor organization admitting to membership employees ofthe Respondent.2.Allelectriciansemployed by the Respondent at theRespondent's Clifton, New Jersey, plant, excluding guards andallsupervisors as defined in the Act, constitute a unit ap-propriate for collective bargaining within the meaning ofSection 9 (b) of the Act.3.The International Association of Machinists, AFL, is nowand during all times material has been the exclusive repre-sentative of its employees in the aforesaid appropriate unitfor the purposes of collective bargaining within the meaningof Section9 (a) of the Act.4.By accepting and considering a grievance presented andprocessed by a union other than the International AssociationofMachinists, AFL, the exclusive majority representatives ofits employees in the aforesaid appropriate unit, the Respondenthas engaged in an unfair labor practice within the meaning ofSection 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that FederalTelephone and Radio Company, a Division of InternationalTelephone and Telegraph Corporation, Clifton, New Jersey,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Accepting or considering grievances of any of its em-ployees presented or processed through any labor organizationother than the majority representative of such employees inthe appropriate unit, where such representativeexists. FEDERAL TELEPHONE AND RADIO COMPANY655(b) In any like or related manner refusing to bargain collec-tively with the representative of its employees in the aforesaidappropriate unit.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Post at its plant in Clifton,New Jersey,copies of thenotice attached hereto and marked "Appendix A."10 Copies ofsuch notice,to be furnished by the Regional Director for theSecondRegion(New York, New York),shall,after beingduly signed by the Respondent'srepresentative,be posted bythe Respondent immediately upon receipt thereof, and main-tained by it for a period of sixty(60) consecutive days there-after in conspicuous places, including all places where noticesto employees customarily are posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(b) Notify the Regional Director for the Second Region inwriting ten(10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.[The Board dismissed the complaintin Case No. 2-CA-3047.110 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals. Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTaccept or consider any grievancespresented or processed by a union other than the Inter-nationalAssociation of Machinists,AFL, theexclusivemajority representative of our employees inthe bargainingunit described below:All electricians employed by us at our Clifton, NewJersey, plant,excluding guards and all supervisorsas defined in the Act. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any like or related manner refuse tobargain collectively with the representative of our em-ployees in the unit described above.FEDERAL TELEPHONE AND RADIO COMPANY, ADIVISION OF INTERNATIONAL TELEPHONE ANDTELEGRAPH CORPORATION,Employer.ted ................By........................... ........................(Representative)(Title)This noticemust remain posted for60 days fromthe dateaDhereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report'InCase No. 2-CA-3003 the question for determination is: Did Federal Telephone andRadio Company, a Division of International Telephone and Telegraph Corporation, hereincalledRespondent,2 in violation of Section 8 (a) (5) and (1) of the National Labor RelationsAct,asamended, herein called the Act, process a grievance presented by a rival union(International Union of Electrical, Radio and Machine Workers, CIO, herein referred to asthe IUE) in derogation of the exclusive right to bargain of the International Association ofMachinists, AFL, herein referred to as the IAM9Case No. 2-CA-3047 involves the discharge of Peter Rossi and the question for determina-tion herein is whether said discharge violated Section 8 (a) (3) and (1) of the Act.Case No. 2-CA-3003For several years prior to 1952 there was in effect between Respondent and the IUE acollective-bargaining contract concerning production and maintenance employees, includingelectricians, at Respondent's Clifton, New Jersey, plant. In 1951 the IAM sought certificationas the representative of certain craft groups, including electricians. This Board found thatthe electricians were entitled to separate representation (to be severed from the productionandmaintenance unit), if they so desired, and directed that an election be held among allelectricians at Respondent's Clifton plant to determine whether they desired to be repre-sented, for the purposes of collective bargaining, by the IAM or by the IUE or by neither(see Federal Telephone and Radio Corp., 98 NLRB 1324). Such an election was conducted anda majority of the votes were cast for the IAM. A certification issued June 5, 1952. On October8,1952,Respondent and the IAM executed a collective-bargaining contract effective untilOctober 8, 1954, and year to year thereafter concerning, Inter alia, all electricians at Re-spondent's Clifton, New Jersey, plant.On February 2, 1953, Respondent imposed a 3-day layoff (February 2, 3, and 4) uponRaymond J. Ernst, an electrician in the unit covered by the IAM contract.On the day that Ernst returned to the plant he met Louis Castelli, IUE chief steward, inthe cafeteria and discussed the suspension and asked Castelli to "represent me as a personalfriend." Ernst and Castelli were personal friends. Castelh agreed to do so. The next eveningCastelli and Al Loewenthal, business agent of the IUE, conferred with Ernst at the latter'shome. Following this meeting, Sid Reitman, an attorney for the IUE, prepared for Ernst'ssignature, a document designating and authorizing Loewenthal and Castelli to present andadjust his grievance, and prepared for Loewenthal's and Castelh's signatures, a letter re-iThe above- numbered cases were consolidated for hearing and the hearing was held beforethe undersigned in New York City on August 10 and 11, 19532Respondent engages, in New Jersey, in the manufacture and sale of communication equip-ment and related products and annually receives from States other than New Jersey, andships to States other than New Jersey, substantial quantities of materials and supplies.There is no issue herein concerning jurisdiction. FEDERAL TELEPHONE AND RADIO COMPANY657questing a conference concerning the grievance. Copies of these documents are attached heretoas Appendices A and B.During the early part of February1953. Respondent received the letter prepared by Reitmanand signed by Loewenthal and Castelli (Appendix A) together with the designation and authori-zation signed by Ernst(Appendix B)and a"statement of grievance"signed by Ernst(AppendixC).By letter dated February 9, 1953, Respondent acknowledged receipt of the aforementionedcorrespondence and suggested a meeting for February 11, 1953. (A copy of this letter isattached hereto as Appendix D). A copy of this letter was sent to John B. MacKenzie, businessrepresentative of the IAM. By telegram, dated February 10, 1953, MacKenzie disputed Re-spondent's "legal right to have any representative of the IUE-CIO meet ... concerning anygrievance for any person in your [our]bargaining unit" and requested an immediate reply.Respondent telephoned MacKenzie's office and left a message to the effect that Respondent.,was acting within the Taft-Hartley law in arranging a meeting with Mr. Loewenthal andMr. Castelli" and that the meeting would be held as scheduled.On or about February 7, 1953, Paul Dick, IAM steward for the electricians, asked Ernst"if he wished to submit a grievance" through the IAM. Ernst told Dick he had already "sub-mitted a grievance and that Al Loewenthal and Louis Castelli were going to represent him."Nevertheless, Dick, on or about February 10, 1953, filed with Respondent a "grievance formconcerning Ernst's suspension.On or about February 11, 1953, a meeting concerning Ernst's layoff was held which wasattended by L. B. Dicker, plant engineer in charge of plant maintenance, Ernst, Loewenthal,Castelli, L. Keller (president of IAM), Joseph Dichiara (vice president of IAM), and PaulDick (IAM steward). When the meeting opened the IAM representatives challenged the rightof Loewenthal and Castelli to be present and a discussion ensued as to whether they werethere as personal representatives for Ernst or as representativesof the IUE. Loewenthaland Castelli stated they were there as personal friends of Ernst. Tucker attempted to geta discussion of the grievance but was not successful because the IAM representative insistedLoewenthal and Castelli were there as representatives of the IUE and had no right to bepresent and that the meeting was therefore illegal Finally A. E. Sinclair, director of indus-trial relations, joined the conference and attempted to get a discussion of the Ernst matterbut was not successful because the IAM representatives again challenged the right of Loewen-thal and Castelli to be present. This meeting ended about 4 p. in. Another meeting was heldthe next day at which Joseph A. Abbot, director of personnel and labor relations, and L. B.Dicker represented Respondent. LAM officials again challenged the right of Loewenthal andCastelli to be present and Abbott stated that "Under the Taft-Hartley Law," he was allow-ing them as individuals to represent Ernst and that those present should discuss the Ernstmatter. A discussion then ensued concerning Ernst's suspension but the JAM representativesdid not participate in this discussion. At the conclusion of this meeting Abbott announcedthat Respondent's original decision (to lay off Ernst) "would stand."By letter dated February 19,1953, theJAMnotified Respondent of a desire to have the griev-ance concerning Ernst, filed by the IAM, arbitrated. However, on March 4, 1953, the IAMfiled the charge involved herein and thereafter the IAM notified Respondent that it wanted towithdraw the Ernst grievance from arbitration,pending a decision in the instant matter.Counsel for the General Counsel concedes that unless Loewenthal and Castelli representedErnst in their capacity as officials of the IUE the complaint herein should be dismissed andcontends that the facts reveal that they handled the Ernst grievance as representatives ofthe IUE. Counsel for the General Counsel notes their positions in the IUE, calls attention tothe fact that Loewenthal and Reitman were not personal friends of Ernst, and notes that thecorrespondence was prepared by the IUE attorney and was on IUE stationery and similarcorrespondence was used by Loewenthal and Castelli to initiate other grievances. However,it is also noted that the "designation and authorization" (Appendix B) names Loewenthal andCastelli, not the IUE, as Ernst's representative and that the letter (Appendix A), althoughwritten on IUE stationery, does not otherwise indicate it is from the IUE, whereas othercorrespondence from the IUE bears the title of the person signing such correspondence. 3Furthermore, as indicated above, Ernst requested that Castelli, as a "personal friend,"represent him and at the meetings on February 11 and 12, 1953, Loewenthal and Castelliclaimed to be present as personal friends of Ernst and did not claim to be present as IUErepresentatives. In view of the entire record herein the undersigned finds the evidence3See General Counsel's Exhibits 26 (Appendix F) and 27. 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDadduced insufficient to establish that Loewenthal and Castelli handled this Ernst grievancein their official capacities as representatives of the IUE, rather than as personal repre-sentatives of Ernst.Counsel for the General Counsel further contends that since Loewenthal and Castellihandled this matter as officials of the IUE, Respondent's handling of the grievance constituteda handling of the grievance with a rival union and were acts in derogation of the IAM's ex-clusive right to bargain and an unfair labor practice. The General Counsel relies on HughesTool Co. v. N. L. R. B., 147 F. 2d 69 (C. A. 5). Respondent contends that, assuming arguendothatLoewenthal and Castelli handled this matter as officials of the IUE, nevertheless, Re-spondent did not commit an unfair labor practice. Respondent relies upon Douds v. Local1250, et al., 173 F. 2d 764 (C. A. 2). Since the undersigned has found that Loewenthal andCastelli handled this matter as more experienced friends of Ernst and that the evidence isnot sufficient to establish that they handled it as representatives of a rival union, the under-signed is not resolving this dispute.Itwill be recommended that the complaint in this matter be dismissed in its entirety.Case No. 2-CA-3047Prior to 1952 Respondent and the IUE were parties to a collective-bargaining agreementconcerning production and maintenance employees, including pipefitters, at Respondent'sClifton,New Jersey, plant. In 1951 the IAM sought certification as the representative ofcertain craft groups, including pipefitters. This Board found that the pipefitters were en-titled to separate representation (to be severed from the production and maintenance unit),if they so desired, and directed that an election be held among the pipefitters to determinewhether they desired to be represented, for the purpose of collective bargaining, by the IAMor by the IUE or by neither (see Federal Telephone and Radio Corp., 98 NLRB 1324). Suchan election was conducted on May 27, 1952, with the following results:Approximate number of eligible voters17Void ballots0Votes cast for IAM8Votes cast for IUE7Votes cast against participating unions0Valid votes counted15Challenged ballots2Valid votes counted, plus challenged ballots17The 2 challenges involved Peter Rossi and Roland Alling. In his report on challenges theBoard'sRegional Director concluded that Rossi was not eligible to vote (not in the unitsought by the IAM) and recommended that the challenge to his ballot be sustained. The perti-nent portion of the Regional Director's report is attached hereto as Appendix E.On August 13, 1952, this Board sustained the challenge to the ballot of Rossi, and on August26, 1952, the IAM was certified as the collective-bargaining representative of "all pipefittersat the Employer's Clifton, New Jersey, plant."On September 10, 1952, Respondent and the IUE executed a contract effective until September10, 1954, covering production and maintenance employees except for "those employees forwhom the International Association of Machinists has been certified." This contract containsunion-security provisions and provides, inter alla (in article II, section 7):Section 7. Union Security:(1) Anyemployee on the payroll as of the effective date of this Agreement who, 30days after the date of such Agreement,is not a member of the Union,shall not be re-quired to become a member of the Union as a condition of continued employment.(2) Any employee on the payroll as of the effective date of this Agreement who, 30days after the date of such Agreement,isor becomes a member of the Union,shall asa condition of employment maintain his membership in the Union to the extent of payingregular current monthly dues and a single initiation fee.asousas FEDERAL TELEPHONE AND RADIO COMPANY659(4) Any employee covered by either clause (2) or clause (3) may have his regularcurrent monthly dues deducted from his earnings by signing the authorized wage assign-ment, and if no such authorization is in effect, he must pay his regular current duesdirectly to the Union.The contract also provides for the checkoff, upon proper authorization by the employee,of regular current monthly dues. The contract further provides, with respect to deductions:"Errorsmade by the Company in the deduction and/or remittance of monies under thisAgreement shall not be considered by the Union as a violation of this Agreement."The prior contract between Respondent and the IUE, effective for 2 years from September5, 1950, which the Board found not to be a bar to an election in the RC case mentioned abovebecause it required payment of special dues, also contained union-security and checkoffprovisions.Peter Rossi, a pipefitter in Respondent's employ for several years prior to the eventsinvolved herein, in 1950 signed and filed with Respondent a checkoff authorization. Thereafter,until September 1952, dues on behalf of the WE were regularly deducted from his pay. Theevidence is conflicting as to whether Rossi in August 1952, by letter, canceled his checkoffauthorization. This matter will be discussed below. However, as already noted, Respondentceased dues deduction from Rossi's pay in September 1952. Rossi did not thereafter pay oroffer to pay his dues to the IUE.Following the certification of the IAM as the collective-bargaining representative forelectricians and millwrights, A. E. Sinclair, Respondent's director of industrial relations,on or about August 1, 1952, directed Respondent's payroll department to "discontinue check-offdeductions" on behalf of the IUE for electricians and millwrights and advised "it issatisfactory to continue checkoff deductions for the balance of the maintenance employeesuntil further notice." On August 21, 1952, (after the Board's determination of August 13, 1952,that Rossi was not in the unit sought by the IAM and therefore not eligible to vote), Sinclairadvised Respondent's payroll department inter alia: "See me before any dues deductionsare made in September for pipefitters...."Upon receipt of Sinclair's memorandum of August 21, 1952, Respondent's payroll depart-ment ceased making dues deductions from the earnings of Respondent's pipefitters, includingRossi,4 and Rossi's dues-deduction authorization card, together with the cards of others,was put in Respondent's "dead file." Other instances of improper cessation of checkoff ofdues were discovered by Respondent when the IUE complained about nonreceipt of dues.However, the error with respect to Rossi was not discovered until after Rossi's discharge.Respondent (Sinclair) had no explanation as to why this error was not discovered sooner,except that it was not discovered because of "an oversight." After the Board's decisionconcerning pipefitters (in the representation case mentioned above), the IUE removed fromits active files the checkoff cards ofpipefitters,including Rossi, and Rossi's dues delinquencywas not discovered by the IUE until specific inquiry concerning his dues was made by anIUE steward. Upon discovery that Rossi's dues were not being paid, the IUE endeavored togetRossi "to pay his dues." There is no evidence that the IUE, Rossi, or anyone else,raised any question concerning Respondent's failure to deduct Rossi's dues or made anymention of Respondent's obligation, if any, to make up Rossi's dues payments.InNovember 1952 one of the IUE stewards told Louis Castelli, IUE chief steward, aboutsome dues-delinquent members. Castelli in checking about these members also found outthatRossiwas delinquent. Castelli then asked Sam Rissol, the IUE steward assigned toRossi'sgroup, to contact Rossi. About a week later Rissol suggested to Castelli that he(Castelli)askRossi to pay his dues. Castelli and Rossi were personal friends. Castelliasked Rossi why he did not "pay up" and Rossi answered, "I am not paying any union anydues."In January 1953, Castelli telephoned Rossi and told him he must pay his dues if he wantedtowork. Rossi stated that "until the proper representative notifies me I will not pay anydues." Castelli told Rossi he (Castelli) would have George Nelson, financial secretary of theIUE, write a letter and Rossi replied, "I have mine on file with the Board." Castelli did not4As noted above, the Board had ruled, in effect, that all pipefitters except Rossi constituteda separate unit and had left Rossi as an employee in the production and maintenance unit.Accordingly, his dues deductions should not have been discontinued unless he revoked hisprior authorization. However, Sinclair testified he made an error in stopping the deductionsfrom Rossi's pay and that he did not discover this error until after Rossi's discharge. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstand the reference to the Board and called Sid Reitman, WE attorney, for clarification.Reitman was not able to clarify the matter.During the latter part of January or early part of February 1953, Castelli saw JosephDichiara, vice president of the IAM, (who was also a personal friend of Rossi) and told himabout Rossi's delinquency and asked him to contact Rossi about his du&:s. Dichiara said, "Heknows he has to pay his dues. I will speak to him. I will get him to pay his du .s." 5A. E. Sinclair, Respondent's director of industrial relations, heard about the NE's effortsto get Rossi to pay his dues and, on two occasions (apparently in February) at top grievancemeetings, told IAM officials, including Larry Keller, then president of IAM, and Dichiarathat he "had heard through the grape vine that Mr. Rossi was delinquent in his dues to theIEU [IUE] " and suggested that if they had any interest in tae matter they had better get itstraightened out.6 These IAM officials discussed (in Sinclair's presence) the possibility ofthe IAM paying Rossi's IUE dues. However, no such action was taken.About February 14, 1953, Louis Castelli told Rossi he was 5 months behind in dues andhe was going to have him "fired" if he didn't pay up. Rossi told Castelli he (Rossi) "took itupon myself to join the IAM."By letter dated February 16, 1953, the IUE advised Rossi that unless he made payment ofthe required dues he would be subject to discharge and requested that he effect paymentwithin 15 days. A copy of this letter is attached hereto as Appendix F. Rossi took no actiontoward paying WE dues.By letter dated March 11, 1953, the IUE wrote Respondent:Please be advised that Local 447, IUE-CIO requests the dismissal of Peter Rossi,Badge #36736 for failure to maintain monthly dues for the months of September thruDecember, 1952 and January and February 1953.This request is made in compliance with Article II, Section 7, Paragraph 2 of thecurrent agreement between Federal Telephone and Radio Corporation and Local 447,IUE-CIO.On March 24, 1953, Rossi was called to Sinclair's office and told that he was being dis-charged in accordance with the contract between Respondent and the WE for failure to paydues to the WE. Rossi did not make any comments and was discharged.On March 25, 1953, Rossi and Dichiara called at the office of Carl S. Carlson,internationalrepresentative of the IAM, and requested that Carlson file an unfair labor practice charge.Carlson inquired about Rossi's membership in the WE and uponlearningthat he had beenamember of the WE asked, "what happened to that membership." Rossi told Carlson "heresigned." Carlson asked "how" and Rossi said "by letter." Carson asked if Rossi "hada copy" and Rossi said "yes" but not with him. This is the first occasion throughout theevents involved herein and outlined above that any reference was made by Rossi or Dichiarato Rossi's resignation from the WE.By letter dated March 27, 1953, Rossi complained to Respondent about his discharge andfor the first time informed Respondent that he was not a member of the IUE during the timesmaterial herein. This letter is attached hereto as Appendix G. This letter did not indicatethat he had resigned from membership in the WE or make any reference to a written instru-ment of resignation except for a paragraph reading: 7I.Peter Rossi,was not a member of Local 447 during the period referred to in the abovementioned part of the contract.Further I am prepared to prove thatIwas NOT AMEMBER OF LOCAL 447WE at the time.All interested parties were sufficiently notifiedcontractually that I was not a member of local 447. All parties obligedme BY NOT CON-5 Dichiara denied the remarks attributed to him by Castelli and testified he told Castelli"I did not think Pete should pay his dues, and it was none of my business to tell Pete to goand pay his dues." Dichiara did not impress the undersigned as a straightforward witnessand, as noted hereinafter, much suspicion is cast upon his entire testimony6In January 1953 Rossi signed and filed with Respondent a checkoff authorization on behalfof the IAM. However, no dues deductions on behalf of the IAM were made from his pay. Thereis no evidence of any conversations concerning this authorization.7It also states: "Repeatedly I complained to you about the threats I have received from theIUE." There is no evidence in this record of any such complaints. FEDERAL TELEPHONE AND RADIO COMPANY661TINUING TO DEDUCT MY DUES duringthe period following the signingof the 447contract.Rossi'sResignationfrom IUERossi testified that on August 28, 1952, bemailed toRespondent and to the IUE notarizedletters resigningfrom membership in the IUE and canceling his dues-deduction authorization.Copies of these letters are attached hereto as Appendices H and I. Rossi further testifiedthat he and Joseph Dichiara, then vicepresidentof IAM, composed the letters and that uponadvice from Dichiara and Larry Keller, then president of IAM, he (Rossi) had the lettersnotarized.Rossi also testified that he mailed the letters, properly addressed and stamped,while enrouteto certain bowling alleys and upon arrival at the bowling alleys told Dichiarathat he (Rossi) had mailed them. Rossi further testified that "sometime in September, Iimagine,maybe a little later," while in Dichiara's "cellar," he gave Dichiara copies ofthese letterstogetherwith other papers. Rossi testified that after sending these letters hedid not discuss "with anyone other than Mr. Dichiara" the fact that he had sent them.Dichiara testified that on or about August 28, 1952, Rossi came to the bowling alleys inquestion and told him that he (Rossi) had just come "from the notary's house and had theoriginalsof the letters notarized and others not notarized and dropped them in the mail boxon the way to the bowling alley. That is when he [Rossi] gave me [Dichiara] the copy of theletter." Dichiara further testified that Rossigavehim several copies (three or more copies)of eachletterand that at the time Rossi gave him copies of the letters in question Rossi didnot also give him "any other papers." It is also noted that the testimony of Rossi andDichiaraas tothe number of these lettersnotarizedis not mutually consistent and thatDichiara's testimony with respect to this matter is not consistent with the record herein.The record revealsat leastone notarized copy of each letter. It is further noted that thetestimony of Rossi and Dichiaraconcerningthe number of copies made is not mutuallycorroborative. Dichiara further testified that he did not reveal the existence of these lettersuntilafterRossi's discharge, that he first revealed their existence, after the filing of thecharge herein, at anIAM executive board meeting--that Board met twice a month-- and thento this Board's field examiner assigned to investigate this case.Neither Keller nor the notary public testified herein and there is no showing that theywere not available.Officials of Respondent and of the IUE, including the addressees of the letters in question,testified that they did not receive such letters and that they never heard of such letters untilafterRossi's discharge. Their testimonyconcerningnonreceipt, and lack of awareness, ofthese lettersiscredited by the undersigned. Moreover, this record in its entirety castsconsiderable suspicion that suchletterswere not written until after the date of Rossi's dis-charge andthus creates skepticism about the testimony of Rossi and Dichiara. The under-signed findsitdifficult to believe that Rossi and Dichiara, a union official familiar with thistype of proceeding, would fail to reveal the existence of such letters throughout the courseof events outlined above. It seems more probable that Rossi in one of his conversations withCastelli about dues delinquency, after receipt of the WE letter advising him that he wassubject to discharge unless he paid WE dues (Appendix F), or at the time of his dischargewould have come forward with some statement concerning these letters, had they existed.Also itseems reasonableto believe that Dichiara would have made some comment aboutthese letters either to Castelli or to the LAM and that either he or Keller would have madesome reference to them at the meetings where Sinclair told the IAM officials about Rossi'sdues delinquenciesand suggestthat they might "straighten out" this matter. Nevertheless,the recordreveals that no mention of them was made.Conclusions Regarding the Rossi CaseCounsel for the General Counsel contends that Rossi resigned from membership in theIUE "by letter dated August 28th" and that after that date there was "no longer any basisto pay dues [to] , nor for maintaining his membership" in the IUE, and that "therefore thedischarge for that reason is illegal." As noted above, the undersigned finds that Rossi didnot resign from the IUE. Accordingly, the undersigned concludes that this position of theGeneral Counsel lacks merit.Counsel for the General Counsel further contends that if Rossi did not in fact resign frommembership in the WE he, nevertheless, could not be discharged for nonpayment of dues. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis contention is premised on the proposition that under the contract and Rossi's dues-deduction authorization Respondent was obliged to deduct Rossi's IUE dues and that it wasRespondent's failure, not Rossi's, which caused Rossi's delinquency and that Respondentcannot, therefore, rely upon nonpayment of dues as justification for Rossi's discharge. Theundersigned believes this contention to be without merit.Itwas Rossi's obligation to maintainhismembership in the IUE by paying current monthly dues. While the contract providedthat he "may have his regular current monthly dues deducted from his earnings," it alsoprovided that if there is no dues-deduction authorization in effect, "he must pay his regularcurrent dues directly to the Union." In September 1952, or shortly thereafter, Rossi becameaware that his dues were not being deducted and, accordingly, aware that his dues-deductionauthorization was not in effect. It appears, therefore, that under the terms of the contract,after September it was Rossi's obligation to pay his IUE dues or take some action to makehis authorization effective. Furthermore, the Act permits an agreement requiring member-ship in a labor organization to the extent of requiring the employee "to tender the periodicdues" (Section 8 (a) (3) (B)) and to permit Rossi to shift this obligation under the circum-stances noted herein does not appear consistent with the intent of Congress. The contentionadvanced by Counsel for the General Counsel may be meritorious in some circumstances,for instance, where there is an improper cessation of checkoff of dues and the employee isdischarged without prior warning and opportunity to rectify the delinquency. But such is notthe situation herein. In addition, it may be argued that this position of the General Counselisnot consistent with the intent of the parties to the contract as expressed in article II,Section 5, of the contract which provides:The Union agrees to save the Company harmless for any action or actions commencedby any employee against the Company, for any claim arising out of such deductions[dues deductions] and the Union assumes full responsibility for the disposition of thefundsso deducted once they have been turned over to the Union as above provided.Errorsmade by the Company in the deduction and/or remittance of monies under thisagreement shall not be considered by the Union as a violation of this Agreement.[Recommendations8 omitted from publication.]8 The undersigned is cognizant that the reader of this report will visualize many unansweredquestions. However, the record herein is such that the undersigned cannot supply the answersthereto without too much speculation, surmise, and guess.APPENDIX AINTERNATIONAL UNIONOFELECTRICAL, RADIO AND MACHINE WORKERSLOCAL 447, CIO25 Washington AvenueNutley, N. J.February 5, 1953Federal Telephone and Radio Corporation100 Kingsland RoadClifton, New JerseyAttention:Mr. A. E.SinclairDear Mr. Sinclair:We enclose herewith designation and authorization of Ray Ernst,Badge No.60876,Depart-ment 89,requesting presentation of a grievance on his behalf without intervention of theInternational Association of Machinists,in accordance with Section 9(a) of the National LaborRelations Act and provisos therein contained.Annexed to such authorization is the statement of grievance as executed by Mr. Ernst.Section 9 (a) of the National Labor Relations Act provides in part that. FEDERAL TELEPHONE AND RADIO COMPANY663... any individual employee ... shall have the right at any time to present grievancesto their employer and to have such grievances adjusted without intervention of the bar-gaining representative, as long as the adjustment is not inconsistent with the terms of acollective bargaining contract or agreement then in effect ..."Determinations by the National Labor Relations Board have held that under this sectionof the statute an individual may designate anyone, whether or not a representative of thecertified bargaining agent, to present a grievance on his behalf and that the employer is re-quired to deal with such designee with respect to such grievance on behalf of the employees.Accordingly, we request a conference with you or the appropriate representatives of thecompany for the purpose of processing the enclosed grievance. Please communicate with usto schedule a mutually convenient time and place to discuss this matter.Very truly yours,s/ Al Loewenthals/ Louis CastelliAl LoewenthalLouis CastelliAPPENDIX BAl LoewenthalIhereby designate and authorizeLouis Castelli to present and adjust the followinggrievance on my behalf with my employer, Federal Telephone and Radio Corporation, withoutthe intervention of the International Association of Machinists, in accordance with Section9(a) of the National Labor Relations Act and the provisos therein. I request Federal Telephoneand Radio Corporation to accept such grievance for consideration and adjustment.s/ Raymond J. ErnstSignatureof EmployeeDept. No. 8971Foreman: s/ C. AmosStatement of Grievance:s/ Raymond J. ErnstSignatureof EmployeeAPPENDIX CSTATEMENT OF GRIEVANCEThe company has violated Article 13 of the agreement dated October 8, 1952 between thecompany and Federal Craft Lodge No. 947, District 161 of the International Association ofMachinists, AF of L in effecting disciplinary action upon me on February 2, 1953 by imposinga three day layoff.In the event it be determined that the company has authority to impose disciplinary layoffsunder the contract, the company has violated the aforesaid agreement in that the three daylayoff hereinabove described was not for just cause.The disciplinary layoff under the terms of the notice of disciplinary action was for violationof company rule No. 1. Such penalty was improper in that I was not guilty of excessive ab-senteeism, and the penalty did not follow the schedule of penalties as expressed in the bookof company rules for violation of rule No. 1.The disciplinary measure was further unjustifiably imposed in that I was denied the righttobe present and participate in the presentation of my grievance which was in violation ofthe aforementioned contract.s/ Raymond J. ErnstSignature of Employee 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX DFebruary 9, 1953Mr. Al Loewenthal,Business AgentInternational Union of Electrical, Radio andMachine WorkersLocal 447, CIO25 Washington AvenueNutley, New JerseyRe: Ray Ernst- Dept. 89Badge No. 60876Dear Mr. Loewenthal:Ihave your letter of February 5th relative to Mr. Ernst's request that you represent him inthe presentation of a grievance, in accordance with Section 9(a) of the National Labor Rela-tionsAct. I suggest that you meet with Mr. Tucker to discuss this matter on Wednesday,February 11, at 2:00 P. M. in his office.In accordancewith Section 9(a) of the National Labor Relations Act, the I.A.M. will be per-mitted the opportunityto be present at this meeting.Verytruly yours,A. E. Sinclair, DirectorIndustrial Relationscc:Mr. John B. MacKenzie, Business RepresentativeDistrict 161InternationalAssociation of Machinists1133 MainStreet,Paterson, N. J.cc:Mr. L.B. TuckerBACKGROUNDAPPENDIX EThe Employer has plants located at Clifton and Passaic and East Newark, New Jersey.Only the Clifton plant is involved in this proceeding. The employees in all of the votinggroups concerned in this case fall ultimately under the supervision of Walter F. Long,manager of plant engineering and maintenance, who is in charge of all maintenance operationsat the Clifton, New Jersey, plant, the Passaic, New Jersey, plant and one East Newark, NewJersey, plant. Immediately below Long in authority is Andrew Newcomb, assistant managerof the plant engineering and maintenance, who spends all of his time at the Clifton plant exceptfor occasional trips to the Passaic and East Newark plants. Newcomb is the direct supervisorof the six foremen who are in charge of the maintenance employees, working in and out oftheClifton,New Jersey, plant. Anthony Peluso, who is superintendent of maintenance incharge of the Passaic plant's maintenance operations and special assignments in all plantssupervised by Long, spends about three-quarters of his working time on the average in thePassaic plant and the rest of his time in the other plants. He is subordinate to Long andNewcomb in authority. Maintenance employees working at Passaic fall under his supervision.SinceMay 1951 at the latest, various crews of maintenance employees from the Cliftonplant have been assigned to do various maintenance jobs at the Passaic plant in connectionwith preparing that plant for production. Such crews vary in number of employees and inclassification, depending upon the particular jobs. The lengthof time of any particular assign-ment to the Passaic plant varies with the jobs to be done; it may be days, weeks, or months.At any one time, there may be crews of maintenance men at the Passaic plant totalling fromapproximately four to twenty in number. Long anticipates that the Passaic plant will be com-pleted for full production by about June 1953. FEDERAL TELEPHONE AND RADIO COMPANYTHE CHALLENGES665A. Voting Group3 - There are two challenges in this group, one involving Peter Rossiand the otherRoland Alling, Thefacts concerningtheir eligibility to voteare asfollows:Rossi,a pipefitter,was challengedby Local 447 onthe groundthathe was an employee ofthe Employer's Passaic,New Jersey,plant and not an employeeof the Employer's Clifton,New Jersey,plant. Since approximatelyJanuary 1952, Rossi worked a full basic work weekcontinuously in thePassaicplantup toand includingthe date of the election, i Longtestifiesthat Rossi was assignedto the Passaic plant in January 1952 after Long, Peluso and foremanLombard agreedthat Rossi should stayat the Passaic plant tokeep productionlines going byrepairing production facilitiesandmaking otherminor repairs.Longtestifiesthat theCompany does not anticipate bringingRossi back to the Cliftonplant. Rossi testifies that heworks at pipefitting assignedto the construction crew, installs new equipment,maintainstoilets and maintains the air lines on the productionequipment. Rossi is supervised by Pelusoand Sam Rizzolo,the latter being an electrician group leaderwhom the Companysimilarlydoes not anticipate bringingback to the Clifton plant.Rossi shares overtime with Cliftonpipefitterson a rotating basis, performing such over-time mainly or entirely at the Cliftonplanton Saturdays.Rossi is on the Clifton payroll and he, or otheremployeesfor him,pick uphis pay checkat the Clifton plant. He punchesin at the Passaicplant,as generally do all maintenance em-ployeeswho are assignedto thePassaic plant for jobs lasting approximatelytwo days ormore.Longalleged thatRossimaintains classificationseniority among the Clifton pipefittersfor reduction in forceand other purposes.He furtherallegedthat except for Rossi, fourcarpenters,one electrician,namely Rizzolo, and one millwright, the men assigned to anyjob at the Passaic plant are not steadily employed at Passaicbut work frequentlyin theCliftonplant, spending about 80 percentof their timeon the averagein the Clifton plant and theremainderof their time in the Passaicor EastNewarkplants.Pelusoalleged thatRossi is assignedto the Passaicplant on a permanent basis.Pelusofurtherstated thathe asked Long if hecouldhavea pipefitter permanently assigned toPassaic,and thatafter LongsuggestedRossi, Peluso told Rossihe was assignedto Passaic.The evidence indicates that Rossi, himself, wasnever toldwhether his assignment waspermanent ortemporary.Underall the facts and circumstancesof Rossi'sassignmentand work at the Passaic plant,includingthe fact thathis assignment there appearsto bea permanent one, itis concludedthatRossi was not eligible to vote and it isaccordingly recommended that the challenge toRossi'sballot be sustained.'Rossi continued working at the Passaic plant up to June 24,1952, when he was assignedto an emergency job at the Clifton plant, which was expected to last for five days. At thecompletion of the job, he was scheduled to return to the Passaic plant.APPENDIX FInternational UnionofElectrical,Radio and Machine WorkersLocal 447, CIO25 Washington AvenueNutley,New JerseyMr. Peter Rossi22 Lake St.Belleville, N. J.Dear Mr. Rossi:February 16, 1953This is to advise you that you are delinquent in your dues to Local 447, IUE-CIO for themonths of September,October, November and December'52, and January and February, '53.The total amount due for your back dues is $12.00. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordancewith Article XIII,Section 4 ofthe Constitution and By-Laws of Local 447,IUE-CIO,notice isherebygiven you of your delinquency.In the event you fail topay yourback dueswithinfifteen(15) daysfrom the dateof thisletter, you will be suspended frommembership in the union.In addition,under the terms of the agreement betweenLocal 447, IUE-CIOand the company.Article 2,Section 7 Paragraph 2. continued membership in the union is required as a condi-tion of employment for all employees hired after the effective date of the union securityprovision,and continued membership is required as a condition of employment for all em-ployees who are members of the union as of the effective date of the union security provision.Unless youcontinue your membership in the union by the payment of the required dues, youwill besubject to discharge.In order to avoid any unnecessary embarrassment to yourself,you will please come in tothe union office within fifteen(15) daysfrom the dateof thisletter, and effect payment ofyour back dues.Fraternally yours,s/ Joseph Budzianoski(1st Vice Pres.)Joseph Budzianoski(Acting Pres.)s/ George NelsonGeorge NelsonFinancial SecretaryAPPENDIX GMarch 27, 1953A. E. Sinclair,DirectorIndustrial RelationsFederal Telephone and Radio Co.100 Kingsland RoadClifton, N. J.Dear Sir:I am writing this letter which I want you to accept as a formal grievance:You summoned me into your office last Wednesday, March 25 and in the presence of Mr.Reitman and other I.U.E. officials you told me you were separating me from the payroll inaccordance with Article II Section 7 of the I.U.E. contract. You then had me escorted off theCo. premises by the plant police and did not give me the slightest chance to enter my sideof the story.Imust emphasize right here that I consider your conduct far below any standards of menin the position you hold. Your act was definitely one of collusion with the I.U.E.Ido not admit to the fact that I should be included in the IUE bargaining unit since I peti-tioned to belong to another unit under the Craft Sererence Provision of theTaftHartley Lawand voted to sever myself from the IUE unit.Every attempt has been made on your part andthe IUE to force me ..... against my wishes to belong to a union other than oneOF MY OWNCHOOSING.Repeatedly I complained to you about the threats I have received from the IUE.You did nothing about themYOU finallywent along with their act of vengence.Since you assume that I am a member of the IUE bargaining unit and so separated underthe provisions of the IUE contract,Iwould like to inform you that under that contract YOUHAD NO RIGHT TO SEPARATEME. I refer to Article II sec.7 (1). Therefore I emphaticallystate this:I,Peter Rossi, was not a member of local 447 during the period referred to in the abovementioned part of the contract.Further I am prepared to prove that I was NOTA MEMBEROF LOCAL 447IUE at that time.All interested parties were sufficiently notified contractuallythat I was not a member of local447. Allparties obligedme BY NOT CONTINUING TO DE-DUCT MY DUESduring the period following the signing of the 447 contract. FEDERAL TELEPHONE AND RADIO COMPANY667In view of the preceeding paragraph, Mr. Sinclair, I must again remind you that you hadNO RIGHT TO EXERCISE any action against me resulting in my separation.I insist that you put me back to work at the CLIFTON PLANT until such time as my caseis finally settled. I am a married man with 3 children and have worked for FT&R 10 years.Iwant my job and I want to be paid for all lost time until I am put back to work.Very truly yours,cc/ T. M.Douglas,H. Roemers/ Peter RossiAPPENDIX H20 Lake St.Belleville, N. J.August 28, 1952Mr. A. E. SinclairFederal Telephone and Radio Co.100 Kingsland RoadClifton, N. J.Dear Sir:Please be advised that I have resigned my membership in Local 447, I.U.E. C.I.O. as of theabove date.I insist that the Co. stop deducting dues from my paycheck.I am exercising my rights under the provisions of the law.Very truly yours,s/ Peter RossiPeter Rossi(Notarysigned and sealed)APPENDIX I20 Lake St.Belleville, N. J.August 28, 1952Mr. George Nelson, Fin. Sec.Local 447 I.U.E, - C.I.O.25 Washington Ave.Nutley, N. J.Dear Sir:I am writing you that I no longer wish to be a member of local 447 I.U.E. - C.I.O. and insistthat you do not make any further dues deductions from my paychecks.Very truly yours,s/ Peter RossiPeter Rossi(Notarysigned and sealed)